


Exhibit 10.31

 

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

 

NOTICE OF PERFORMANCE UNIT AWARD

 

Grantee’s Name and Address:

 

Award Number:

 

XXX

 

 

 

 

 

XXX

 

Date of Award:

 

XXX

 

 

 

 

 

XXX

 

Type of Award:

 

Performance Units

 

 

 

 

 

XX

 

Vesting Commencement Date: Per Section 3

 

You (the “Grantee”) have been granted a performance unit award (the “Award”),
subject to the terms and conditions of this Notice of Performance Unit Award
(the “Notice”), the JDS Uniphase Corporation 2003 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the Performance Unit Award Agreement
(the “Award Agreement”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.

 

Total Number of Performance Units Awarded (the “Units”)(1): XXX [EQUAL TO 150%]

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Award Agreement and the Plan, the
Units will “vest” in accordance with the following schedule:

 

All of the Units subject to the Award shall commence vesting as set forth in
Section 3 of the Award Agreement.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Award Agreement.

 

 

JDS Uniphase Corporation,

 

a Delaware corporation

 

 

 

By:

 

 

 

Title: Chief Executive Officer

 

The Grantee acknowledges receipt of a copy of the Plan and the Award Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Award Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Notice and fully understands all provisions of this
Notice, the Award Agreement and the Plan.  The Grantee hereby agrees that all
disputes arising out of or relating to this Notice, the Plan and the Award
Agreement shall be resolved in accordance with Section 10 of the Award
Agreement.  The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

--------------------------------------------------------------------------------

(1)  Represents the maximum number of shares which may be awarded.

 

1

--------------------------------------------------------------------------------


 

Award Number:  XXX

 

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

 

PERFORMANCE UNIT AWARD AGREEMENT

 

1.              Issuance of Units.  JDS Uniphase Corporation, a Delaware
corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named
in the Notice of Performance Unit Award (the “Notice”), the Total Number of
Performance Units Awarded set forth in the Notice (the “Units”), subject to the
Notice, this Performance Unit Award Agreement (the “Award Agreement”) and the
terms and provisions of the Company’s 2003 Equity Incentive Plan, as amended
from time to time (the “Plan”), which is incorporated herein by reference. 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Award Agreement.

 

2.              Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, the Grantee may designate a beneficiary of the
Units in the event of the Grantee’s death on the beneficiary designation form
attached hereto as Exhibit A.  The terms of this Award Agreement shall be
binding upon the executors, administrators, heirs, successors and transferees of
the Grantee.

 

3.              Vesting.

 

(a)         For purposes of this Award Agreement and the Notice, the term “vest”
shall mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company.  If the Grantee becomes vested in a fraction of a
Unit, such Unit shall not vest until the Grantee becomes vested in the entire
Unit.

 

(b)         For purposes of this Agreement, the following definitions shall
apply:

 

(i)                                     “Average Closing Stock Price” shall mean
(A) the sum of the closing stock prices of the common stock (or equivalent) of
the company in question for the applicable Measurement Period, divided by
(B) the number of calendar days in the applicable Measurement Period.  For
purposes of this calculation: (1) dividends will be assumed to have been
reinvested on the ex-dividend date, and (2) share prices will be rounded to the
nearest $0.01, and dividends will be rounded to the nearest $0.001.

 

(ii)                                  “Base Measurement Period” shall mean the
period from July 15, 2013 through September 15, 2013, inclusive of the first and
last day.

 

(iii)                               “Board” shall mean the Company’s Board of
Directors.

 

(iv)                              “Committee” shall mean the Compensation
Committee of the Board.

 

1

--------------------------------------------------------------------------------


 

(v)                                 “First Tranche Measurement Period” shall
mean the period from July 15, 2014 through September 15, 2014.

 

(vi)                              “First Tranche Target Units” shall mean the
number of Target Units divided by 3, rounded down to the nearest whole number.

 

(vii)                           “Index” shall mean the NASDAQ Telecomm Index.

 

(viii)                        “Index Company” shall mean each company in the
Index as of the last day of the applicable Measurement Period; provided that
(A) companies not publicly traded for the entire applicable Measurement Period
will be excluded; and (B) companies that were publicly traded for the entire
applicable Measurement Period but that were not a member of the Index for the
entire applicable Measurement Period will be considered on a case-by-case basis
by the Board or the Committee, in their sole discretion.

 

(ix)                              “Measurement Period” shall mean the Base
Measurement Period, the First Tranche Measurement Period, the Second Tranche
Measurement Period or the Third Tranche Measurement Period, as applicable.

 

(x)                                 “Performance Multiplier” shall mean (A) if
the Company’s relative TSR compared to the TSR range for all Index Companies
during the relevant Measurement Period is below the 25th percentile the
Performance Multiplier will be 0%, (B) if the Company’s relative TSR compared to
the TSR range for all Index Companies during the relevant Measurement Period is
at the 25th percentile the Performance Multiplier will be 50%, and (C) if the
Company’s relative TSR performance compared to the TSR range for all Index
Companies during the relevant Measurement Period is at or above the
75th percentile the Performance Multiplier will be 150%.  If the Company’s
relative TSR compared to the TSR range for all Index Companies during the
relevant Measurement Period is between the 25th and 75th percentile, the
Performance Multiplier shall be calculated using a linear sliding scale based on
the endpoints noted in (B) and (C) above.  In no event will the Performance
Multiplier exceed 150%.

 

(xi)                              “Second Tranche Measurement Period” shall mean
the period from July 15, 2015 through September 15, 2015.

 

(xii)                           “Second Tranche Target Units” shall mean the
number of Target Units divided by 3, rounded down to the nearest whole number.

 

(xiii)                        “Target Units” shall mean the number of Units set
forth in the Notice divided by 1.5 Units.

 

(xiv)                       “Third Tranche Measurement Period” shall mean the
period from July 15, 2016 through September 15, 2016.

 

(xv)                          “Third Tranche Target Units” shall mean (1) the
number of Target Units minus (2) the sum of the First Tranche Target Units plus
the Second Tranche Target Units.

 

2

--------------------------------------------------------------------------------


 

(xvi)                       “TSR” shall mean total stockholder return,
calculated for the Company and each Index Company according to the following
formula:

 

(A-B)/B, where

 

(A)                               is the Average Closing Stock Price between
July 15 and September 15, inclusive of the first and last day, in the final year
of the applicable Measurement Period; and

 

(B)                               is the Average Closing Stock Price for the
Base Measurement Period.

 

(c)          Subject to the other limitations within the Notice, this Award
Agreement and the Plan, the Units subject to this Award shall vest as follows:

 

(i)                                     the number of Units equal to (1) the
First Tranche Target Units multiplied by (2) the Performance Multiplier shall
vest upon the Company’s determination of the applicable Performance Multiplier,
which determination shall be made promptly following the end of the First
Tranche Measurement Period;

 

(ii)                                  the number of Units equal to (1) the
Second Tranche Target Units multiplied by (2) the Performance Multiplier shall
vest upon the Company’s determination of the applicable Performance Multiplier,
which determination shall be made promptly following the end of the Second
Tranche Measurement Period; and

 

(iii)                               the number of Units equal to (1) the Third
Tranche Target Units multiplied by (2) the Performance Multiplier shall vest
upon the Company’s determination of the applicable Performance Multiplier, which
determination shall be made promptly following the end of the Third Tranche
Measurement Period.

 

(d)         Determination of the applicable Performance Multiplier shall be made
by the Board or the Committee at the sole discretion of the Board and the
Committee.  The date of such determination (the “Vesting Commencement Date”)
shall be determined in the ordinary course and at the sole discretion of the
Board or the Committee.  In the event of any dispute as to the calculation of
the Performance Multiplier, such dispute shall be resolved by the Committee in
its sole discretion, subject to review only by the full Board.

 

(e)          The vesting schedule set forth above shall be subject to the
accelerated vesting provisions of Section 3(a)(i) of the Company’s Change of
Control Benefits Plan, effective as of September 1, 2008, as amended August 10,
2011 and March 31, 2013, and as may be amended from time to time (the “COC
Plan”).

 

(f)           For the avoidance of doubt, any of the First Tranche Target Units,
the Second Tranche Target Units or Third Tranche Target Units which do not vest
following the Company’s determination of the applicable Performance Multiplier
shall be immediately cancelled upon such determination and shall not be subject
to the accelerated vesting provided for in subparagraph (e) above.

 

3

--------------------------------------------------------------------------------


 

4.              Termination of Continuous Active Service.  Except in the event
of the Grantee’s change in status from an Employee to a Consultant, in which
case vesting of the Units shall continue only to the extent determined by the
Administrator, vesting of the Units shall cease upon the date of termination of
the Grantee’s Continuous Active Service for any reason, including death or
Disability.  In the event the Grantee’s Continuous Active Service is terminated
for any reason, including death or Disability, any unvested Units held by the
Grantee immediately following such termination of Continuous Active Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the unvested Units and shall have all rights
and interest in or related thereto without further action by the Grantee.

 

5.              Conversion of Units and Issuance of Shares.  Upon each vesting
date, one share of Common Stock shall be issuable for each Unit that vests on
such date (the “Shares”), subject to the terms and provisions of the Plan and
this Award Agreement.  Thereafter, the Company will transfer such Shares to the
Grantee upon satisfaction of any required tax or other withholding obligations. 
Any fractional Unit remaining after the Award is fully vested shall be discarded
and shall not be converted into a fractional Share.

 

6.              Right to Shares.  The Grantee shall not have any right in, to or
with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Common Stock) issuable under the Award until
the Award is settled by the issuance of such Shares to the Grantee.

 

7.              Taxes.

 

(a)                                 Generally. The Grantee is ultimately liable
and responsible for all taxes owed by the Grantee in connection with the Award,
regardless of any action the Company or any Affiliate takes with respect to any
tax withholding obligations that arise in connection with the Award. Neither the
Company nor any Affiliate makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares issuable pursuant to the Award.  The
Company and its Affiliates do not commit and are under no obligation to
structure the Award to reduce or eliminate the Grantee’s tax liability.  As a
condition and term of this Award, no election under Section 83(b) of the Code
may be made by the Grantee or any other person with respect to all or any
portion of the Award.

 

(b)                                 Payment of Withholding Taxes. Prior to any
event in connection with the Award (e.g., vesting) that the Company determines
may result in any tax withholding obligation, whether U.S. federal, state or
local, or non-U.S., including any employment tax obligation (the “Tax
Withholding Obligation”), the Grantee must arrange for the satisfaction of the
minimum amount of such Tax Withholding Obligation in a manner acceptable to the
Company.

 

(i)                                     By Sale of Shares. Unless the Grantee
determines (or is required) to satisfy the Tax Withholding Obligation by some
other means in accordance with clause (ii) below, the Grantee’s acceptance of
this Award constitutes the Grantee’s instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Grantee’s behalf a whole number of Shares from those
Shares

 

4

--------------------------------------------------------------------------------


 

issuable to the Grantee as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the minimum applicable Tax Withholding
Obligation.  Such Shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a vesting date) or as soon thereafter as practicable.  The Grantee
will be responsible for all broker’s fees and other costs of sale, and the
Grantee agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale.  To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee.  The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Affiliate as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described above.

 

(ii)                                  By Check, Wire Transfer or Other Means. At
any time not less than five (5) business days before any Tax Withholding
Obligation arises (e.g., a vesting date), the Grantee may elect to satisfy the
Grantee’s Tax Withholding Obligation by delivering to the Company an amount that
the Company determines is sufficient to satisfy the Tax Withholding Obligation
by (x) wire transfer to such account as the Company may direct, (y) delivery of
a certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.

 

(c)                                  Right to Retain Shares. The Company may
refuse to issue any Shares to the Grantee until the Grantee satisfies the Tax
Withholding Obligation. To the maximum extent permitted by law, the Company has
the right to retain without notice from Shares issuable under the Award or from
salary or other amounts payable to the Grantee, Shares or cash having a value
sufficient to satisfy the Tax Withholding Obligation.

 

8.              Entire Agreement: Governing Law.  The Notice, the Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties.  Should
any provision of the Notice or this Award Agreement be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.  Notwithstanding any provision of
this Award Agreement or the Plan to the contrary, the Administrator may amend
this Award Agreement, either retroactively or prospectively, without the consent
of the Grantee, if the Administrator determines in its discretion that such
amendment is required or advisable for this Award Agreement and the Award to
satisfy or comply with or meet the requirements of Code Section 409A.  To the
extent the Award is otherwise exempt from Code Section 409A, the Administrator
shall not take any action that would cause the Award to become subject to Code
Section 409A, and to the extent the Award is subject to Code Section 409A, the
Administrator shall not take any action that would cause the Award to fail to
satisfy the requirements of Code Section 409A.

 

5

--------------------------------------------------------------------------------


 

9.              Headings.  The captions used in this Award Agreement are
inserted for convenience and shall not be deemed a part of this Award Agreement
for construction or interpretation.

 

10.       Dispute Resolution.  The provisions of this Section 10 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Award Agreement.  The Company, the Grantee, and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Award Agreement by
negotiation between individuals who have authority to settle the controversy. 
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party.  Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute.  If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this Award
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of San
Mateo) and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. 
If any one or more provisions of this Section 10 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

11.       Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

12.       No Effect on Terms of Service.  The Units subject to the Award shall
vest, if at all, only during the period of the Grantee’s Continuous Active
Service (not through the act of being hired, being granted the Award or
acquiring Shares hereunder) and the Award has been granted as an inducement for
the Grantee to remain in such Continuous Active Service and as an incentive for
increased efforts on behalf of the Company and its Affiliates by the Grantee
during the period of his or her Continuous Active Service.  Nothing in the
Notice, the Award Agreement, or the Plan shall confer upon the Grantee any right
with respect to future performance unit grants or continuation of Grantee’s
Continuous Active Service, nor shall it interfere in any way with the Grantee’s
right or the right of the Grantee’s employer to terminate Grantee’s Continuous
Active Service, with or without cause, and with or without notice.  Unless the
Grantee has a written employment agreement with the Company to the contrary,
Grantee’s status is at will. This Award shall not, under any circumstances, be
considered or taken into

 

6

--------------------------------------------------------------------------------


 

account for purposes of calculation of severance payments in those jurisdictions
requiring such payments upon termination of employment.  The Grantee shall not
have and waives any and all rights to compensation or damages as a result of the
termination of the Grantee’s employment with the Company or the Grantee’s
employer for any reason whatsoever, insofar as those rights result or may result
from (i) the loss or diminution in value of such rights or entitlements or
claimed rights or entitlements under the Plan, or (ii) the Grantee’s ceasing to
be entitled to any purchase rights or shares or any other rights under the Plan.

 

13.       Personal Data. The Grantee understands that the Company and its
subsidiaries hold certain personal information about the Grantee for the purpose
of managing and administering the Plan, including: name, home address and
telephone number, date of birth, social fiscal number, compensation,
nationality, job title, any shares of stock held in the Company, details of all
awards of equity compensation or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor (collectively, “Data”). The Grantee understands that the Company and/or
its subsidiaries will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Grantee’s
participation in the Plan, and that the Company and/or any of its subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, Asia, the United States and/or Canada.
The Grantee consents to the collection, use and transfer of Data and authorizes
these recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, as may be required for: (i) the administration of the
Plan; and (ii) the implementation, administration and management of the
Grantee’s participation in the Plan, including any requisite transfer to a
broker or any other third party with whom the Grantee may elect to deposit any
shares of stock acquired as a result of this Award or any portion thereof and/or
the subsequent holding of shares of stock on the Grantee’s behalf.

 

14.       Electronic Documents.  The Plan documents, including this Award
Agreement, may be delivered and executed electronically.

 

15.       Documents in English. The Plan documents, including this Award
Agreement, are in English, and if the Grantee requires a translation of the
documents into a language other than English, Grantee will be responsible for
arranging for accurate translations.  If the documents are translated into a
language other than English and if the translated versions are different front
the English versions, the English versions will take precedence.

 

END OF AWARD AGREEMENT

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JDS Uniphase Corporation

 

Performance Unit Beneficiary Designation

 

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued performance units (the “Units”) under any existing or
subsequently adopted equity incentive plan of JDS Uniphase Corporation or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such equity plan, and
in lieu of disposing of my interest,(2) if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:

 

 

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

 

 

 

 

o

(a)

Individuals and/or Charities

 

%

 

 

 

Share

 

 

 

 

1)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

2)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

3)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

4)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

o

(b)

Residuary Testamentary Trust

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

--------------------------------------------------------------------------------

(2)                                 A married grantee whose Units are community
property may dispose only of his or her own interest in the Units.  In such
cases, the grantee’s spouse may (a) consent to the grantee’s designation by
signing the Spousal Consent or (b) designate the grantee or any other
person(s) as the beneficiary(ies) of his or her interest in the Units on a
separate Beneficiary Designation.

 

1

--------------------------------------------------------------------------------


 

 

o

(c)

Living Trust

 

 

 

 

 

(or any successor), as Trustee of the

 

(print name of present trustee)

 

 

 

 

 

 

Trust, dated

 

(print name of trust)

 

(fill in date trust was established)

 

 

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

 

 

 

 

o

(a)

Individuals and/or Charities

 

%

 

 

 

Share

1)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

2)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

3)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

4)

Name

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

o

(b)

Residuary Testamentary Trust

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

 

 

o

(c)

Living Trust

 

 

 

 

 

(or any successor), as Trustee of the

 

(print name of present trustee)

 

 

 

 

 

 

Trust, dated

 

(print name of trust)

 

(fill in date trust was established)

 

2

--------------------------------------------------------------------------------


 

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated.  Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them.  In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

 

This Beneficiary Designation is effective until I file another such designation
with JDS Uniphase Corporation.  Any previous Beneficiary Designations are hereby
revoked.

 

Submitted by:

Accepted by:

 

 

o       Grantee

o       Grantee’s Spouse

JDS Uniphase Corporation

 

 

 

 

By:

 

(Signature)

 

 

 

Its:

 

 

 

 

Date:

 

 

Date:

 

 

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

 

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.

 

 

 

(Signature of Spouse)

 

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------


 

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

 

I hereby consent to this Beneficiary Designation.  This consent does not apply
to any subsequent Beneficiary Designation which may be filed by my spouse.

 

 

 

(Signature of Spouse)

 

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------
